


Exhibit 10.1
FOURTH AMENDMENT
to the
Dover Corporation
Deferred Compensation Plan
(As Amended and Restated as of January 1, 2009)
WHEREAS, Dover Corporation (the “Corporation”) has heretofore adopted the Dover
Corporation Deferred Compensation Plan, as amended and restated as of January 1,
2009 (the “Plan”); and
WHEREAS, the Benefits Committee of the Corporation (the “Benefits Committee”) is
authorized to amend the Plan on behalf of the Corporation; and
WHEREAS, the Benefits Committee deems it advisable to amend the Plan in the
manner set forth herein.
NOW, THEREFORE, BE IT
RESOLVED, that the Plan is hereby amended as follows:
Article 4 of the Plan is amended effective January 1, 2015 by adding the
following at the end thereof:


“A Participant who was transferred to a segment office from a discontinued
operation after the beginning of the 2015 calendar year will be permitted to
make a deferral election not later than March 31, 2015 with respect to the Bonus
and the Cash-Based Long-Term Incentive Compensation for the 2015 year, provided
that (i) such compensation meets the requirements of “performance-based
compensation” as determined by the Committee, (ii) the Participant performs
services continuously from the later of the beginning of the performance period
or the date the criteria are established through the date the deferral election
is submitted, and (iii) the compensation is not readily ascertainable as of the
date the deferral election is filed. “Performance-based compensation” means
compensation where the amount of, or entitlement to, the compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing not later than ninety (90)
days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether such compensation
qualifies as "performance-based compensation" will be made in accordance with
Treas. Reg. Section 1.409A-1(e) and subsequent guidance provided by the Internal
Revenue Service. A deferral election shall become irrevocable with respect to
performance-based compensation as of the date the election is filed. Any
election to defer performance-based compensation that is made in accordance with
this section and that becomes payable as a result of the Participant's death or
Disability (as defined in Treas. Reg. Section 1.409A-l(e)) or upon a Change in
Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to the
satisfaction of the performance criteria, will be void.”




